Memorandum by the Court. Appeal from a decision of the Unemployment Insurance Appeal Board which found that claimant left his job voluntarily and without good cause. None of the various alleged abuses cited by claimant to justify his resignation are sufficient as a matter of law to sustain his contention (see Matter of Rambam [Catherwood], 22 A D 2d 736). There is only a factual issue presented which was determined against claimant and which is amply supported by the evidence (Matter of Sperling [Catherwood], 20 A D 2d 584, mot. for iv. to opp. den. 14 N Y 2d 481). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.